Citation Nr: 0807247	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In May 2006, the Board remanded the veteran's claims for 
additional development.  At that time, the remanded claims 
included a claim of service connection for a psychiatric 
disorder.  While the case was in remand status, the RO 
granted service connection for a dysthymic disorder by a 
September 2007 rating decision.  Because the benefit that the 
veteran was seeking was granted in full, that issue is no 
longer before the Board.

As part of the remand, the Board requested clarification of 
the status of the veteran's appointed representative.  In 
September 2006, the veteran appointed the above-listed 
representative to aid in the prosecution of his claims.  The 
newly appointed representative was able to review the file 
and provide arguments in support of the veteran.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not attributable to 
his active military service.

2.  The veteran's peripheral neuropathy is not attributable 
to his active military service.

3.  By a June 1973 rating decision, the RO denied a claim of 
service connection for a leg disability.

4.  Evidence received since the June 1973 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for a leg disability and it raises a 
reasonable possibility of substantiating the underlying 
claim.


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  A June 1973 rating decision, which denied the veteran's 
claim of service connection for a leg disability, is final.  
38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 19.118, 19.153 (1973).

4.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a leg 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for diabetes mellitus and peripheral neuropathy 
has been accomplished.  Through November 2002 and August 2006 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claims.  The August 2006 letter included 
notice of the criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
September 2007, which followed the August 2006 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand of these service connection claims for 
further notification is not necessary.

The Board also finds that the November 2002 and August 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
diabetes mellitus and peripheral neuropathy issues.  The 
veteran's service medical records have been obtained and 
associated with the claims file.  Pursuant to the May 2006 
remand, the RO obtained treatment records from the VA 
Outpatient Center (VAOPC) in Pensacola, Florida.  Records 
from multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, records from 
the Social Security Administration (SSA) were requested and 
associated with the claims file.  VA examination in 
connection with the diabetes mellitus and peripheral 
neuropathy claims is not necessary, because there is 
sufficient competent medical evidence to decide the claims.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims that need to be obtained.

The Board notes that a letter issued by the Pensacola VAOPC 
indicates that some of the veteran's VA treatment records 
were destroyed by Hurricane Katrina and they are unavailable 
for review.  Even so, the VA records already obtained include 
the veteran's initial treatment record at the facility, dated 
in July 2001, through records generated in July 2006.  It 
does not appear that any relevant records were destroyed that 
would change the outcome of the claims.

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as diabetes mellitus, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).



Diabetes Mellitus

The veteran asserts that his diabetes mellitus had its onset 
during his active military service.  He points to service 
medical records indicating that he was to undergo a glucose 
tolerance test and a fasting blood sugar test.  The veteran 
contends that, because he now suffers from diabetes mellitus, 
service connection is warranted.

A review of the veteran's service medical records (SMRs) 
reveals that the veteran's entrance examination was normal.  
The SMRs are negative for a diagnosis of diabetes mellitus.  
A January 1970 clinical record indicates that a FBS, 
presumably a fasting blood sugar level test, was to be 
administered along with an array of several other tests.  A 
February 1970 clinical record shows that the veteran was 
being worked up for hypertension.  A note indicates that the 
veteran was to get a GTT, presumably a glucose tolerance 
test.  There is no further information in the SMRs regarding 
any FBS or GTT.  There is no record indicating whether the 
tests were administered, and if so, what the results were.  
The veteran's April 1970 separation examination was normal.

The post-service medical records show that the veteran was 
first diagnosed with diabetes mellitus by M.K.H., M.D., in 
March 1989.  Since that time, the veteran has received 
regular treatment with insulin for diabetes mellitus through 
private treatment providers and the Pensacola VAOPC.

The body of treatment records since 1989 makes clear that the 
onset of the veteran's diabetes mellitus was the result of an 
October 1988 motor vehicle accident.  Records from the Depaul 
Health Center document that the veteran was admitted to the 
hospital following a motor vehicle accident in which his 
vehicle ran into an overturned vehicle.  The veteran was 
thrown into the steering wheel and windshield and was knocked 
unconscious.  He was discharged from the hospital eleven days 
later.

In March 1989, the veteran was hospitalized at St. Joseph 
Health Center for epigastric pain and was placed under the 
care of Dr. M.K.H.  Acute pancreatitis was diagnosed by CT 
scan as a result of the October 1988 motor vehicle accident.  
The veteran was found to have elevated blood sugars.  It was 
determined that the veteran developed diabetes during the 
hospitalization at Depaul, but was not on insulin at the time 
of discharge.  He was put on insulin by Dr. M.K.H. and it was 
thought that he would have to be discharged with insulin and 
a diabetic diet to control the symptoms.  On discharge from 
St. Joseph's, the veteran was diagnosed with diabetes 
mellitus.  

In May 1990, Dr. M.K.H. determined that the original 
pancreatitis had resolved, but the veteran had another 
occurrence of pancreatitis and he was still suffering from 
insulin dependent diabetes mellitus.  In a May 1990 summary, 
Dr. M.K.H. stated that the veteran was suffering from 
diabetes mellitus and that he would be insulin dependent for 
the rest of his life.  Dr. M.K.H. stated that the diabetes 
mellitus was thought to be due to the acute pancreatitis, 
which injured the insulin production from the pancreas.  Dr. 
M.K.H. felt that the pancreatitis was the result of the 
veteran's post-traumatic condition following the motor 
vehicle accident.  In October 1991, Dr. M.K.H. reiterated his 
opinion of the etiology of the veteran's diabetes mellitus in 
statements that were submitted to VA for pension purposes and 
to SSA in support of a disability determination.

From May 1996 to July 2001, the veteran was seen by W.E.W., 
M.D., for treatment of his diabetes mellitus.  No etiology 
was provided by Dr. W.E.W.  VA treatment records indicate 
that the veteran was first seen for diabetes mellitus at the 
Pensacola VAOPC in July 2001.  Records through July 2006 
reflect regular treatment for diabetes mellitus.  The veteran 
was treated intermittently for diabetes mellitus by 
E.G.S., M.D., from August 2001 to October 2006.  Dr. E.G.S. 
noted that the veteran's diabetes mellitus was secondary to a 
motor vehicle accident with a pancreas injury by history.  In 
September 2005, the veteran sought treatment for chronic 
renal insufficiency with M.N., M.D.  Dr. M.N. noted a history 
of diabetes mellitus since 1982, but there was no indication 
why such a date was reported by Dr. M.N.

In consideration of the evidence of record, the Board finds 
that the veteran's diabetes mellitus is not attributable to 
his active military service.  The competent medical evidence 
relating to the etiology of the diabetes mellitus clearly 
demonstrates that it occurred as a result of the October 1988 
motor vehicle accident.  Dr. M.K.H. set forth several 
detailed opinion statements relating to the issue.  The 
conclusion was reached after thorough examinations of the 
veteran and a review of the hospitalization records.  Dr. 
M.K.H.'s opinion that the motor vehicle accident caused acute 
pancreatitis that in turn caused the veteran's diabetes 
mellitus is persuasive in light of the evidence.  Nexus 
opinion evidence that contradicts Dr. M.K.H.'s findings has 
not been submitted.  Subsequent treatment providers did not 
specifically address the onset of the veteran's diabetes 
mellitus other than by reporting the history already of 
record.  Dr. M.N.'s reference to a history of diabetes 
mellitus dating to 1982 is not supported by the record and is 
outweighed by Dr. M.K.H.'s findings.  Because there is 
sufficient competent medical evidence to decide the claim, VA 
examination in connection with the claim is not necessary.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The veteran's assertion that he was administered a FBS test 
and a GTT is supported by the SMRs.  However, there is no 
indication that the tests resulted in a positive diagnosis of 
diabetes mellitus.  In fact, because the subsequent 
separation examination was normal, it can be inferred that 
the tests were negative if they were indeed administered.  
The evidence does not support the veteran's contention that 
his diabetes mellitus had its onset during service and that 
he has suffered from the disease since that time.  There are 
no treatment records for diabetes mellitus until nearly 
nineteen years after the veteran's separation from active 
military service.  The first diagnosis and treatment for the 
disease occurred subsequent to the motor vehicle accident.  
According to Dr. M.K.H.'s well-reasoned opinion, that event 
brought about the disability.  Consequently, service 
connection for diabetes mellitus is not warranted.

Additionally, the Board notes that there is no objective 
evidence that diabetes mellitus manifested itself to a 
compensable degree within one year of the veteran's 
separation from active military service.  As noted above, 
diabetes mellitus was first diagnosed in 1989, which was 
approximately nineteen years after the veteran's separation 
from service.  Thus, service connection is not warranted for 
diabetes mellitus on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Lastly, the RO considered whether service connection may be 
warranted under the provisions of 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2007) and 38 C.F.R. §§ 3.307, 3.309(e) (2007).  
Generally, those provisions provide that service connection 
is warranted for certain diseases, including type II diabetes 
mellitus, for a veteran who was exposed to an herbicide agent 
while serving in the Republic of Vietnam during a certain 
time period.  In this case, the provisions are not for 
application because the evidence does not show that the 
veteran had service in the Republic of Vietnam.  Personnel 
records document that the veteran served during the Vietnam 
Era, but that he did not have any foreign service, including 
service in Vietnam.  Accordingly, the provisions pertaining 
to diseases resulting from herbicide exposure are not 
applicable to the veteran's claim.  Thus, service connection 
for diabetes mellitus as a result of herbicide exposure is 
not warranted.

Peripheral Neuropathy

The veteran contends that service connection is warranted for 
peripheral neuropathy of the lower extremities.  The medical 
evidence shows that the veteran was first diagnosed with, and 
treated for, peripheral neuropathy in February 1999.  
Dr. W.E.W. determined that the veteran had subjective 
neurological deficits of the lower extremities that were 
compatible with peripheral neuropathy.  He diagnosed the 
veteran with diabetes mellitus with peripheral neuropathy.  
Prior to the February 1999 entry, Dr. W.E.W. had diagnosed 
the veteran with diabetes mellitus without complications.  
Dr. W.E.W. treated the veteran for diabetes mellitus through 
July 2001.  On some occasions he diagnosed the veteran with 
diabetes mellitus with peripheral neuropathy or neurological 
complications.  On other occasions, Dr. W.E.W. stated there 
were no complications.

Peripheral neuropathy was not noted in the earlier treatment 
records generated by Dr. M.K.H.  He generally found the 
veteran's lower extremities and neurological systems to be 
normal.  In May and June 2004, the veteran underwent 
examination and nerve studies with M.L.S., M.D.  
Electrodiagnostic studies reflected motor neuropathy in the 
lower extremities with the tibial and peroneal nerves being 
involved.  Dr. M.L.S. stated that the veteran probably had 
some degree of diabetic-driven peripheral neuropathy.

The remaining medical evidence pertaining to the peripheral 
neuropathy claim is an August 2007 VA examination report.  
The examiner, who is a physician's assistant, diagnosed the 
veteran with peripheral neuropathy of the lower extremities.  
The examiner stated that the disability was not caused by or 
related to diabetes mellitus, because the disability preceded 
the onset of diabetes mellitus.  The examiner also stated 
that the medical documentation did not appear to support the 
onset of peripheral neuropathy during military service.

Even though the August 2007 report does not support a nexus 
between the veteran's peripheral neuropathy and military 
service, the Board does not find the report probative because 
the examiner stated that the medical files were extensively 
reviewed and no complaints of peripheral neuropathy were 
found.  This is not the case, as the claims file contains 
relevant treatment records from Drs. W.E.W. and M.L.S., which 
are described above.  The conclusions that the veteran's 
peripheral neuropathy was not caused by diabetes mellitus and 
preceded diabetes mellitus cannot be supported in any manner 
based on the evidence of record.  Because the examiner did 
not consider the treatment records pertaining to peripheral 
neuropathy or the absence of peripheral neuropathy in 
Dr. M.K.H.'s records, the Board does not find the August 2007 
examination report useful in deciding the claim.

Nevertheless, further VA examination is not necessary in 
order to decide the claim because the competent medical 
evidence clearly shows that the veteran's peripheral 
neuropathy of the lower extremities is related to his 
diabetes mellitus.  An examination is only required when 
there is an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but there is insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon, 20 Vet. App. at 81.

Here, two physicians related the veteran's peripheral 
neuropathy to his diabetes mellitus after thorough 
examination, testing, and treatment.  Peripheral neuropathy 
was not reported during the veteran's lengthy prior treatment 
of diabetes mellitus with Dr. M.K.H.  In fact, the disability 
was not evidenced until nearly thirty years after the 
veteran's separation from active service.  The veteran's SMRs 
do contain evidence of treatment concerning the leg, 
including one instance of a complaint of paresthesia.  
However, there was no indication at that time that the 
veteran had a disability of the nervous system involving the 
lower extremities.  Because the competent medical evidence 
plainly shows that the veteran's peripheral neuropathy is 
related to his diabetes mellitus, the Board finds that the 
disability is not attributable to his active military 
service.  Therefore, service connection is not warranted.  
Additionally, because the Board has determined that service 
connection for diabetes mellitus must be denied, service 
connection for peripheral neuropathy is also not warranted on 
a secondary basis.  See 38 C.F.R. § 3.310 (2007).

(The Board notes that this service connection claim pertains 
solely to peripheral neuropathy.  The veteran's service 
connection claim regarding other disabilities of the legs is 
addressed in the section below.)

II. Application to Reopen a Claim

The veteran asserts that he has a leg disability that is 
related to injuries that he incurred during active military 
service.  Specifically, he points to in-service treatment 
concerning bilateral leg pain and states that his legs 
continue to bother him.  Thus, the veteran contends that he 
should be granted service connection for a leg disability.

Entitlement to service connection for problems with both 
lower legs, termed leg conditions, was first considered and 
denied by the RO in a June 1973 rating decision.  As the 
veteran did not appeal the decision, it is final based on the 
evidence then of record.  See 38 U.S.C. § 4005 (1970); 
38 C.F.R. §§ 19.118, 19.153 (1973).  In November 2002, the 
veteran sought to reopen the previously denied claim of 
service connection for a leg disability.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the June 1973 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  By a 
September 2007 supplemental statement of the case, the RO 
reopened the service connection claim regarding a leg 
disability before ultimately denying the claim on the merits.

The evidence of record at the time of the June 1973 decision 
included the SMRs and statements from the veteran.  Evidence 
added to the record since the June 1973 decision includes:  
service personnel records; treatment records and examination 
reports from the VA Medical Center in Biloxi, Mississippi, 
and the Pensacola VAOPC, dated from 2001 to 2007; private 
treatment records from Drs. M.K.H., W.E.W., E.G.S, M.N, and 
M.LS., dated from 1989 to 2006; SSA records; and statements 
from the veteran and his representative.

In the June 1973 decision, the underlying claim of service 
connection for leg conditions was denied by the RO because 
the evidence failed to show post-service treatment regarding 
the legs.  The RO acknowledged that the veteran had in-
service complaints of, and treatment for, bilateral leg pain.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be submitted that pertains to the 
existence of a current leg disability.

A review of the evidence received since the June 1973 
decision reveals that the veteran has received intermittent 
treatment for complaints regarding his legs.  Subsequent to 
the October 1988 motor vehicle accident, he was treated for a 
small fracture of the right ankle and chronic knee pain.  
Notably, in May 2004, Dr. M.L.S. stated that the veteran may 
very well have anterior compartment syndrome in both legs, as 
well as an element of restless legs, and certainly periodic 
leg movement syndrome.  Dr. M.L.S. made the statement after 
examining the veteran and noting his history of problems with 
his legs dating back to military service.

The above information is significant because it suggests that 
the veteran has a current leg disability that may have had 
its onset during his military service.  At least for the 
purposes of reopening the claim, the records from Dr. M.L.S. 
represent evidence of a current disability and a possible 
link to active military service.  Therefore, the Board finds 
that those records constitute new and material evidence in 
connection with the veteran's claim of service connection for 
a leg disability.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the current disability 
element of a service connection claim.  Thus, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  In light 
of the finding that the claim should be reopened, the Board 
will address the veteran's underlying claim of service 
connection for a leg disability in the remand section 
following the decision.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

The veteran's claim of service connection for a leg 
disability is reopened; to this limited extent, the appeal is 
granted.


REMAND

The Board finds that further development is necessary 
regarding the claims of service connection for a leg 
disability and hypertension.  The veteran should be scheduled 
for VA examinations in connection with these claims.

With respect to the leg disability claim, there is medical 
evidence that suggests the veteran may have a leg disability 
(other than peripheral neuropathy), such as anterior 
compartment syndrome.  The SMRs reflect treatment for 
bilateral leg pain beginning in May 1967.  He was 
hospitalized later that month for a stress fracture of both 
tibias.  Other diagnostic impressions at that time included 
stress swelling, muscle strain, and shin splints.  He 
continued to receive treatment through December 1967, 
although x-rays were negative and the veteran retained full 
range of motion.  In December 1969, the veteran again 
complained of bilateral leg pain.  In March 1970, a three-
year history of tibia pain was noted.  Compartment syndrome 
was to be ruled out.  The veteran was seen again for leg pain 
in April 1970, but his separation examination was normal 
later that month.

In light of the in-service treatment for leg pain, the 
veteran's current complaints of leg problems, and the 
possibility that he may suffer from anterior compartment 
syndrome, a VA medical examination is necessary.  The 
examination will aid in determining whether the veteran 
currently has a leg disability and, if so, whether the 
disability is related to his active military service.

The Board notes that the veteran underwent VA examination in 
August 2007.  Although the examination focused on peripheral 
neuropathy, the examiner tangentially addressed the veteran's 
leg problems in general.  The examination is not adequate to 
decide this claim because the examiner did not address any of 
the post-service medical records pertaining to the legs.  
Additionally, the examiner stated that there were no records 
proving an in-service hospitalization or diagnosis of a leg 
condition.  However, the SMRs contain numerous entries 
relating to the legs.  Thus, another examination is 
warranted.

By the March 2006 remand, the Board requested that the 
veteran be afforded a VA examination in connection with his 
claim of service connection for hypertension.  In May 2007, 
he underwent VA examination in order to determine whether his 
current hypertension was related to in-service treatment for 
possible high blood pressure.  The May 2007 examiner 
diagnosed the veteran with essential hypertension and stated 
that there was no objective medical evidence or medical 
record documentation to support a diagnosis of essential 
hypertension during military service.  The examiner 
determined that there was no confirmed diagnosis noted in the 
veteran's treatment records until 1988.

According to the remand instructions, the examiner was to 
consider the veteran's SMRs when rendering the opinion.  
Although the examiner noted that there was one elevated blood 
pressure reading during service, the records in fact reveal 
at least two elevated readings.  In January 1970, the veteran 
had a blood pressure reading of 150/106.  A note in the 
clinical record states "hypertension, probably weight 
related."  A February 1970 entry indicates that the veteran 
was being "worked up" for hypertension.  A blood pressure 
reading of 154/98 is documented in that record.  That record 
also suggests the veteran was to be placed on a medical hold 
for hypertension and a chest x-ray was to be performed.  A 
March 1970 entry reiterates that the veteran was being 
"worked up" for hypertension.  Lastly, an April 1970 record 
reflects that the veteran was awaiting discharge from 
service.  The author of the entry stated, that in the 
meantime, the veteran was being seen for borderline high 
blood pressure.  It was noted that the blood pressure had 
been unrevealing with typical readings of 150/86.  The author 
stated that obesity was probably a contributing cause.

Given the extensive nature of relevant in-service records, 
the May 2007 examination report is not adequate for deciding 
the claim.  The examiner did not sufficiently address the 
SMRs and provide a well-reasoned explanation as to why those 
records do not reflect the onset of the veteran's essential 
hypertension, if that is what the examiner thought.  
Therefore, the veteran should be scheduled for another VA 
examination.  A medical opinion is to be obtained that 
addresses the evidence in the claims file, including the 
SMRs, and determines whether the veteran's current 
hypertension is related to his active military service.

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection.  This is so in light of the 
reopening of the leg disability claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for a leg disability and 
hypertension.  The veteran must be told 
to provide any evidence in his possession 
that pertains to his claims.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Schedule the veteran for VA 
hypertensive and orthopedic examinations 
with examiners who have not yet examined 
the veteran.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiners designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiners should determine 
the current diagnoses of all disabilities 
pertaining to the veteran's complaints 
concerning his hypertension and leg 
disability, if any.  Based on a thorough 
review of the evidence of record, the 
examiners should provide an opinion as to 
the medical probabilities that the 
veteran has such a current disability 
that is related to his period of military 
service.  Consideration of the relevant 
in-service treatment records is 
necessary.  (The reverse sides of several 
service medical records are located 
within the body of the claims file and 
not in the folder containing copies of 
those records.)  The examiners should 
also indicate whether any such disability 
is more likely than not of post-service 
onset, such as resulting from the 
October 1988 motor vehicle accident.  An 
opinion should be provided for each 
disability diagnosed.  All opinions 
should be set forth in detail and 
explained in the context of the record.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a leg disability and 
hypertension.  If any benefit sought is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


